               Case 5:20-cv-00411-SVK Document 42 Filed 05/21/20 Page 1 of 2



 1   GREENBERG TRAURIG, LLP
     IAN C. BALLON (SBN 141819)
 2   Ballon@gtlaw.com
     1900 University Avenue, 5th Floor
 3
     East Palo Alto, CA 94303
 4   Tel: 650-328-8500
     Fax: 650- 462-7881
 5
     GREENBERG TRAURIG, LLP
 6   NINA D. BOYAJIAN (SBN 246415)
     BoyajianN@gtlaw.com
 7
     1840 Century Park East, Suite 1900
 8   Los Angeles, CA 90067-2121
     Tel: 310-586-7700
 9   Fax: 310-586-7800
10   Attorneys for Defendant Roomster Corp.
11
     Alexander von Brandenfels
12   alex.brandenfels@gmail.com
     1338 York Street
13   San Francisco, CA 94110
     Tel: 302-648-6020
14
15   Plaintiff in Pro Per

16
                                    UNITED STATES DISTRICT COURT
17
                                   NORTHERN DISTRICT OF CALIFORNIA
18
                                             SAN JOSE DIVISION
19
     Alexander von Brandenfels,                      CASE NO.: 5:20-cv-00411-SVK
20
                     Plaintiff in Pro Per,           STIPULATION FOR DISMISSAL OF
21                                                   ENTIRE ACTION WITH PREJUDICE
22   vs.

23   Roomster Corp.,
                                                     Judge:        Hon. Susan Van Keulen
24                    Defendant.                     Action Filed: January 21, 2020
25
26
27
28



                                                                                Case No.: 5:20-cv-00411-SVK
                                                     Stipulation for Dismissal of Entire Action With Prejudice
               Case 5:20-cv-00411-SVK Document 42 Filed 05/21/20 Page 2 of 2



 1          IT IS HEREBY STIPULATED by and between plaintiff Alexander von Brandenfels and
 2   defendant Roomster Corp., through its counsel of record, that the entire action be dismissed with
 3   prejudice, with each party to bear its own costs and fees.
 4
 5   Dated: May 21, 2020                           GREENBERG TRAURIG, LLP
 6
                                               By: /s/ Nina D. Boyajian
 7
                                                         Nina D. Boyajian
 8                                                Attorneys for Defendant Roomster Corp.

 9
10   Dated: May 21, 2020                           Alexander von Brandenfels, Plaintiff in Pro Per
11
12                                             By: /s/ Alexander von Brandenfels
                                                          Alexander von Brandenfels
13                                                Plaintiff in Pro Per

14
15
16                                         ATTESTATION OF FILER

17          I, Alexander von Brandenfels, am the ECF user whose identification and password are being

18   used to file this STIPULATION. Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that all other

19   signatories to this document concurred in its filing.

20   Dated: May 21, 2020                            /s/ Alexander von Brandenfels
                                                            Alexander von Brandenfels
21
22
23
24
25
26
27
28

                                                             1
                                                                                        Case No.: 5:20-cv-00411-SVK
                                                             Stipulation for Dismissal of Entire Action With Prejudice
